PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/337,705
Filing Date: 28 Mar 2019
Appellant(s): Marberger et al.



___Aaron Grunberger _______________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 3, 2021.

Appeal Conference
An appeal conference was held on January 13, 2022. 

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 18, 2021 from which the appeal is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections under 35 USC § 103 are maintained for claims 10-17. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
[1]	Upon reviewing Appellant’s arguments regarding claim 18, the Examiner found the arguments are persuasive and withdrew claim rejections under 35 USC § 112 for claim 18. 
[2]	Upon reconsidering claim 18, claim 18 would be allowable if rewritten in independent form including all of the limitations of claim 10. No prior arts were found to disclose, either by themselves or by combination thereof, the claimed limitations.  Unlike claim 10, claim 18 integrates a determination of determining a target attentiveness per direction for each of a plurality of respective direction and the selecting the driver-assistance function being . 

(2) Response to Argument
[1]	Appellant’s arguments for 35 USC § 112 rejections, for Claims 10, 16, 17 are not addressed because the office action dated June 18, 2021 do not include such rejections. In the office action, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter in claims 10, 16, 17.
[2]	Appellant’s arguments for 35 USC § 103 rejections, for Claims 10-17 were fully considered but are not persuasive.   
Appellant argued on page 8 of Appeal Brief that because Arndt does not suggest that after a trigger for switching over from the automated state to the manual state, a driver assistance function is newly activated to assist in the transition to the manual state, the combination of Gunzel and Arndt therefore does not render unpatentable any of claims 10, 16, and 17 or claim 11, which depends from claim 10. Appellant further argued that other references, Offenhaeuser, Shin and Bernhard fail to cure the deficiencies of Gunzel and Arndt, and therefore rejections for claims 12-15 should be reversed. 
Upon reviewing the claims, ‘newly’ is not implied from the claims. 	Although Arndt does not "ipsa verba" recite "initially activating" or, as Appellant has stated "newly activat[ing]", Arndt clearly teaches activation of an assistance signal. As shown in paragraphs [0032], [0037] of Arndt, the autonomous system transfers to control from a fully autonomous mode to manual control in a stepwise manner. In other words, Arndt teaches the deactivation of one 
Paragraph [0032] of Arndt: In embodiments of the disclosure, assistance functions of the automated driving mode are activated stepwise. In other words, not all the assistance functions have to be switched off immediately, in which connection a lane-keeping assistance system or a cruise-control device, for instance, may remain activated while the fully automated control of the steering wheel is being shut down. 

Paragraph [0037] of Arndt: According to the disclosure, the control of a vehicle in the automated driving mode is transferred back to the driver under certain conditions. In this case, in particular the degree of automation of the vehicle, the environment of the vehicle, and the attentiveness of the driver can be monitored and evaluated. In accordance with the disclosure, the transfer of the control of the vehicle to the driver (in the following also designated as “reactivation” of the driver) is subdivided into different aspects.


    PNG
    media_image2.png
    746
    935
    media_image2.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHANMIN PARK/Examiner, Art Unit 3661                                                                                                                                                                                                        
Conferees:
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661               
                                                                                                                                                                                         /SZE-HON KONG/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.